Given, J.
These parties were married in April, 1884, she being then twenty-six years of age, and he forty-four. They lived together as husband and wife until April, 1887, when she left his home. Unseemly contentions and disputes arose between them early in their married life, and continued to disturb their peace and comfort as long as they remained together. The cause of contention that led to the most serious differences was as to the proper manner of caring for their infant child. Each, with but little, if any, corroboration, and generally with direct contradiction, accused the other of many improper acts, and each testifies to having been threatened with violence from the other. The nature and causes of their contentions are very appropriately summed up by the appellant in her testimony, when, in response to questions by the court, she stated : “I suppose we are both to blame in these little spats and quarrels. I don’t say as I was to blame, and'don’t say as h,e was all to blame, of course; no, sir. I would not say that; I don’t want to tell a story if I know it.” The testimony fully supports this statement that both were to blame, but it falls very far short of sustaining .the charge of inhuman treatment endangering life. The decree of the district court is Aeeirmed.